      Case 6:17-cv-00346-ADA-JCM Document 41 Filed 11/08/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

JON BATTS,                                     §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     CASE NO: 6:17-CV-00346-ADA-JCM
                                               §
REMINGTON ARMS COMPANY,                        §
LLC,                                           §
                                               §
       Defendant.                              §

                       AMENDED PROPOSED
ORDER GRANTING DEFENDANT REMINGTON ARMS COMPANY LLC’S MOTION
 TO EXCLUDE THE OPINION TESTIMONY OF PLAINTIFF’S LIABILITY EXPERT
       CHARLES POWELL AS TO PRODUCT DEFECT AND CAUSATION

       Before the Court is Defendant Remington Arms Company, LLC’s Motion to Exclude the

Opinion Testimony of Plaintiff’s Liability Expert Charles Powell as to Product Defect and

Causation, brought pursuant to FED. R. EVID. 702, Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579, and other case law set forth in the motion.

       The Court, having been informed that Plaintiff agrees with the motion and having

considered the Defendant’s motion, including exhibits, and pursuant to FED. R. EVID. 702,

GRANTS the motion and orders that:

       The testimony of Plaintiff’s expert, Charles Powell, as to product defect and as to

causation is hereby excluded.

       SIGNED this _______ day of ______________, 2019.




                                              ________________________________
                                              ALAN D. ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE
